Order, Supreme Court, Bronx County, entered on October 2, 1980, which denied defendants’ motion to dismiss the complaint for lack of personal jurisdiction, unanimously reversed, on the law, without costs or disbursements, and the order of attachment vacated and the motion to dismiss granted. The facts as presented by this appeal are identical to three other appeals previously considered by this court (see Gager v White, 78 AD2d 617; Orillo v Transportation Vehicles, 78 AD2d 835; Hill v Elliott, 79 AD2d 559). In all four instances the plaintiffs were New York residents who were injured as the result of an automobile accident occurring outside the State. The defendants in each case were nonresidents over whom jurisdiction was sought to be obtained by attaching their automobile liability policy pursuant to Seider v Roth (17 NY2d 111). At the time of commencement of the action, the Statute of Limitations in the foreign jurisdiction had not run, but has subsequently run. In addition, each defendant had raised the affirmative defense of lack of jurisdiction. In these cases, this court determined that the complaint should have been dismissed as to each appealing defendant (Rush v Savchuk, 444 US 320). There is no compelling need for us to reconsider these prior decisions nor is there any fact enumerated in the instant appeal which would distinguish it from those previously considered. Concur — Ross, J. P., Markewich, Lupiano, Silverman and Bloom, JJ.